Citation Nr: 0821304	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's contact dermatitis.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1998 to November 
1998; from May 1999 to November 1999; from January 2000 to 
September 2000; and from March 2003 to August 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Phoenix, Arizona, Regional Office (RO) which, in 
pertinent part, established service connection for contact 
dermatitis; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of August 10, 2004.  
In March 2005, the RO increased the initial evaluation for 
the veteran's skin disorder from noncompensable to 10 percent 
disabling.  In December 2006, the Board, in pertinent part, 
remanded the issue of the evaluation of the veteran's skin 
disorder to the RO for additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected skin 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation in excess of 10 
percent for the veteran's contact dermatitis.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

In February 2008, the veteran submitted claims for service 
connection for a chronic right knee disorder, a chronic left 
knee disorder, a chronic bilateral hip disorder, a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease, and back scar residuals and increased evaluations 
for his right below the knee amputation residuals, left ankle 
strain, and left flat foot.  It appears that the RO has not 
had an opportunity to act upon the claims.  Therefore, the 
issues are referred to the RO for action as may be 
appropriate.  
In a February 2008 written statement, the veteran informed 
the VA that he had moved to Texas and requested that his 
claims file be transferred to the Houston, Texas, Regional 
Office.  Appropriate action should be taken on the veteran's 
request.  


FINDING OF FACT

The veteran's contact dermatitis has been objectively shown 
to be manifested by no more than a rash with erythema 
involving between 2 and 7 percent of his entire body and no 
exposed areas and the use of topical corticosteroids.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's contact dermatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 
4.118, Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the evaluation of the veteran's 
contact dermatitis, the Board observes that the RO issued 
VCAA notices to the veteran in June 2004 and December 2006 
which informed him of the evidence needed to support a claim 
of entitlement to service connection and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The June 2004 VCAA notice was 
issued prior to the September 2004 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran's appeal was remanded to 
the RO for additional action.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).


II.  Historical Review

The report of a June 2004 VA examination for compensation 
purposes states that the veteran complained of a right thigh 
skin rash secondary to his right leg prosthesis liner.  The 
veteran was diagnosed with presumed contact dermatitis.  In 
September 2004, the RO established service connection for 
contact dermatitis; assigned a noncompensable evaluation for 
that disability; and effectuated the award as of August 10, 
2004.  In March 2005, the RO increased the initial evaluation 
for the veteran's contact dermatitis from noncompensble to 10 
percent disabling.  


III.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 10 percent 
evaluation is warranted for dermatitis involving at least 5 
percent, but less than 20 percent, of the entire body; at 
least 5 percent, but less than 20 percent, of exposed areas 
affected,; or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation requires involvement 
of 20 to 40 percent of the entire body; 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  Dermatitis may also be 
evaluated as disfigurement of the head, the face, or the neck 
under Diagnostic Code 7800 or as scars under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

In his October 2004 notice of disagreement, the veteran 
advanced that his contact dermatitis involved "well over the 
minimum percent of 5% of my body and twice in the past six 
months, I have required corticosteroids to manage the 
breakouts."  He clarified that his contact dermatitis had 
occasionally required him not to wear his right leg 
prosthesis.  

An October 2004 VA treatment record relates that the veteran 
exhibited a rash in his right stump area where the prosthetic 
socket pressed the skin.  The veteran was prescribed 
hydrocortisone to apply to his stump area.  

At a February 2005 VA examination for compensation purposes, 
the veteran exhibited erythema from the right lower extremity 
stump tip to a point 12 to 16 centimeters above the stump tip 
which involved the entire circumference of the stump.  He was 
noted to use "no medications, other than Ampubalm."  The 
examiner clarified that the rash involved 7 percent of the 
entire body and no exposed area.  

At a February 2008 VA examination for compensation purposes, 
the veteran complained of an itchy rash on his amputation 
stump.  He reported that he used steroid cream, Cortisporin 
ointment, Bactroban and Neosporin topical medication.  He 
denied using parenteral, corticosteroid, or other 
immunosuppressive drugs for his dermatitis.  On physical 
evaluation, the veteran exhibited a rash where the material 
of his right leg prosthesis came into contact with the skin.  
A diagnosis of right thigh, right stump, and left lower leg 
contact dermatitis secondary to contact with artificial limb 
material was advanced.  The examiner commented that the 
veteran's contact dermatitis involved 2 percent of the 
veteran's total body surface and no exposed area and required 
only topical corticosteroid use.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's contact dermatitis has been objectively shown to be 
manifested by a rash confined to the area covered by or 
otherwise touched by his right lower leg prosthesis.  VA 
examiners have determined that the involved area constitutes 
between 2 and 7 percent of his entire body and no exposed 
area.  He has not been shown have any scars associated with 
his contact dermatitis or to use systemic therapy such as 
corticosteroids or other immunosuppressive drugs to treat his 
disability.  

The veteran has advanced that his contact dermatitis 
intermittently necessitates that he not use his right lower 
extremity prosthesis.  The Board does not doubt the veteran's 
assertions.  However, such impairment has not been shown to 
be more than intermittent in nature and was not evident on 
repeated VA examination.  In the absence of involvement of 20 
to 40 percent of the entire body; 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted 
for the veteran's contact dermatitis at any time during the 
relevant period. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  

As the veteran's contact dermatitis symptomatology falls 
squarely within the relevant diagnostic criteria, the Board 
finds that referral for an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's contact dermatitis is denied.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


